Citation Nr: 0900888	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder, to include bipolar affective disorder and post-
traumatic stress disorder (PTSD). 

2. Entitlement to service connection for residuals of a left 
knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO). Although the RO characterized the issue 
as one involving the veteran's petition to reopen a claim of 
service connection for "bipolar affective disorder to 
include PTSD with a secondary nervous disorder," it is clear 
that the veteran is seeking to reopen previously denied 
claims of service connection for a psychiatric disorder to 
include PTSD and bipolar affective disorder. The Board has 
therefore recharacterized the issue, as noted on the title 
page of this remand. 

Both the petition to reopen the claim of service connection 
for a psychiatric disorder, and the original claim of service 
connection for a left knee disorder, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The Board presently undertakes no review of the RO's 
determination that new and material evidence had not been 
submitted that is sufficient to reopen the claim of service 
connection for a psychiatric disorder to include PTSD and 
bipolar disorder. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial. Failure to provide this notice is 
generally prejudicial. Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The veteran was not informed in a September 2003 VCAA letter 
of the bases for the denial of the prior claims of service 
connection for a psychiatric disorder in accordance with 
Kent. 

Additionally, a review of the claims folder, showed in part, 
that the veteran is a recipient of Social Security 
Administration (SSA) disability benefits. A SSA award letter 
is found in the claims file. However, the SSA records are not 
in the claims file, and VA has a statutory duty to obtain 
these records. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2); see Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 
These records should be obtained on remand. See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Based on the 
foregoing, this case is REMANDED for the following:

1. The RO/AMC will ensure that it has 
complied with the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
regard to advising the claimant of what 
evidence would substantiate his 
application to reopen his claim of 
service connection for a psychiatric 
disorder, to include PTSD and bipolar 
disorder. 

2. Obtain from the SSA a copy of its 
decision regarding the veteran's claim 
for SSA disability benefits, as well as 
the medical records relied upon in that 
decision. Associate those records with 
the claims folder.

3. Thereafter, the RO/AMC will 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen the claim of service connection 
for a psychiatric disorder to include 
PTSD and bipolar disorder; and service 
connection for residuals of a left knee 
injury. If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he should be provided with 
an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal. 
They should be given an opportunity to 
respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





